Citation Nr: 0313069
Decision Date: 06/17/03	Archive Date: 08/07/03

Citation Nr: 0313069	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  95-00 539	)	DATE JUN 17, 2003
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including degenerative joint disease and 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left hip fracture, based on an 
initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for low 
back disability, including degenerative joint disease and 
degenerative disc disease of the lumbar spine, and granted 
service connection for residuals of a fracture of the left 
hip, assigning the disability a 10 percent rating.  The 
veteran appealed.  

In March 1997, the Board denied the veteran's appeal of the 
denial of service connection for low back disability, 
including degenerative disease, and for a rating in excess of 
10 percent based on an initial award.  

Pursuant to 38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§§ 20.1000, 20.1001 (2002), a Motion for Reconsideration of 
the March 1997 Board decision was filed by the veteran with 
the Board in June 1997.  In September 1997, the Deputy Vice-
Chairman of the Board signed the Order for Reconsideration of 
the issues currently under consideration by a panel of the 
Board, as provided by 38 U.S.C.A. § 7103(b) (West 2002).  

The Reconsideration Panel of the Board has subsequently 
remanded the case twice to the RO for additional development 
and readjudication.  The veteran pursued his appeal and the 
case has been returned to the Board for appellate 
determination.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted during the pendency of the appellant's appeal, 
explicitly eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  The VCAA and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the cover letter sent the veteran and 
his representative with the October 2002 Supplemental 
Statement of the Case (SSOC) the RO provided the notice 
required under 38 U.S.C.A. § 5103(a) and informed the veteran 
that the additional information and evidence must be received 
within thirty days.  However, pursuant to Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304,-
7305, 7316 (Fed. Cir. May 1, 2003), the Federal Court held 
that 38 C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C.A. § 5103(a)" 
and "not less than 30 days to respond to the notice," is 
invalid because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides the claimant one year to submit evidence.  

In the October 2002 supplemental statement of the case, the 
veteran was provided with the diagnostic criteria for hip and 
thigh disabilities.  Unfortunately, the criteria cited were 
proposed regulations, that are not presently in effect and 
have no impact on this case.  However, inasmuch as these 
criteria were cited and applied to evidence recently received 
in the file, the RO needs to rectify this error.

Following its review of the record, the Board has determined 
that further RO actions are required to comply with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  In this 
letter the appellant should be informed 
of the following:  

A.  To establish entitlement to service 
connection for a disability, the evidence 
must show that a disease or injury was 
incurred in or aggravated during service 
and that there is a disability 
(residuals) as a result of that disease 
or injury.  See 38 U.S.C.A. §§ 1110, 
1131.  There must be competent evidence 
of a current disability (medical 
diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or 
medical evidence), and of a nexus, or 
link, between the in-service injury or 
disease and the current disability 
(medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

B.  The service-connected residuals of a 
left hip fracture are rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-
5251.  The RO is to inform the veteran of 
the criteria necessary to establish that 
his left hip fracture warrants a 
disability rating in excess of 10 
percent, since the effective date of the 
grant of service connection.  

C.  The veteran should be informed that 
he must submit evidence to support his 
claim for service connection for low back 
disability and for a disability rating in 
excess of 10 percent for residuals of a 
left hip fracture and any other 
information requested by the RO within 
one year of the date of the RO's 
notification letter.  

2.  The RO should undertake any other 
development it determines is required 
under 38 U.S.C.A. § 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
to include attempting to obtain any 
pertinent evidence identified, but not 
provided, by the veteran.  

3.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

4.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
            SHANE A. DURKIN                                       
D. C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




Citation NR: 9735187	
Decision Date: 10/17/97		Archive Date: 10/24/97
DOCKET NO.  95-00 539	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the low back and degenerative disc disease with 
neuropathy.

Entitlement to an increased disability evaluation for 
residuals of a fracture of the left hip, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This appeal stems from an August 1994 RO decision that denied 
entitlement to service connection for a back disability.  
That same decision granted service connection for residuals 
of a fracture to the left hip, and assigned a 10 percent 
rating to that hip.  The grant of service connection was 
based on personnel reports which showed he was hospitalized 
from June to August 1955 for simple fractures of the inferior 
and superior ramus of the left pubis.  Along with the denial 
of service connection, the veteran appealed the rating 
assigned to the left hip disability.

In March 1997 the Board of Veterans Appeals (Board) denied 
both of these claims.  Pursuant to a June 1997 motion for 
reconsideration, however, the Deputy Vice Chairman of the 
Board, by Direction of the Acting Chairman, issued a 
September 1997 order for reconsideration of the Boards 
decision.  An expanded panel of the Board was ordered.  See 
38 U.S.C.A. § 7103(b) (West 1991 & Supp. 1997); 38 C.F.R. 
§ 19.11(b) (1996).

Although this reconsideration is a REMAND and not a final 
decision of the Board, per se, it displaces the March 1997 
Board decision which now has no force or effect.  38 C.F.R. 
§ 20.1100.  Additionally, under 38 C.F.R. § 19.11(c), a 
member of the Board who participated in the decision that is 
being reconsidered shall be excluded from the composition of 
the newly appointed panel.  This means that the Board member 
who rendered the previous decision has taken no part in this 
reconsideration.

The Board notes that the veterans December 1994 VA Form 9 
essentially functioned as a notice of disagreement with the 
August 1994 denial of service connection for residuals of a 
left elbow injury.  As this issue has not been fully 
developed by the RO, it is not in appellate status and is 
referred to the RO for appropriate disposition.




REMAND

The veteran has been treated by private physicians whose 
treatment records, which would appear to be pertinent and may 
have been requested in part, have not been obtained.  The 
record does contain several letters from Ira B. Potter, M.D., 
who has apparently treated the veteran for many years for a 
variety of complaints.  The claims file shows that some of 
these records may relate to postservice, work-related 
injury(ies) and a shotgun injury to the right pelvis.  These 
records should be obtained so that the complete medical 
record can be considered.  In that regard, it would be 
appropriate to obtain any state workers compensation 
documentation that may be available.  There were also some VA 
x-rays taken in February and/or June 1994, the report(s) of 
which have not been associated with the claims file.  
Additionally, the June 1994 VA examination reports contains 
several answers to numbered questions that have not been 
printed on the report itself.  To judge the answers in 
context, the questions posed must be associated with the 
reports.

The veteran has claimed that he has a low back disability 
secondary to his service-connected fracture of the left hip.  
See 38 C.F.R. § 3.310.  The Court of Veterans Appeals 
(Court), in Allen v. Brown, 7 Vet.App. 439 (1995), concluded 
that, when aggravation of a veterans nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Thus, aside from whether or not the veteran 
has a low back disability resulting entirely from the 
service-connected left hip disability, he is also entitled to 
have the question of service connection considered on the 
basis of such postservice aggravation as explicated in the 
Allen decision.  To afford the veteran due process, the RO 
should consider the secondary service connection claim on 
this basis prior to Board review.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

The veterans complaints of pain  regarding his service-
connected fracture of the left hip are similar to those 
addressed in the recent case of DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In DeLuca, the Court held that in evaluating a 
service-connected left shoulder disability, the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court found that Diagnostic Code 
5201 does not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limited functional ability during flare-
ups or when the arm was used repeatedly over a period of 
time.  The Court also held that the examiner should be asked 
to determine whether the left shoulder joint exhibited 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any weakened 
movement, excess fatigability or incoordination.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have treated him for low back, hip or 
related problems since service so that 
complete medical records may be obtained.

These records should include all 
treatment records from Ira B. Potter, 
M.D., and his associates in Lackey (or 
possibly Wheelwright), Kentucky, and all 
such records from Lowell D. Martin, M.D.

The RO should request all 1994 VA x-ray 
reports and a complete copy of the June 
1994 VA examinations to include the text 
of all questions that the examiner 
answered at that time (see item D of 
the joint and spine examinations).

The RO should also contact the 
appropriate state agency to obtain copies 
of the medical records which were the 
basis for all the workers compensation 
claim(s) filed by the veteran from 1989 
to the present.

2.  Thereafter, the veteran should be 
provided a VA orthopedic examination to 
determine the nature and etiology of all 
low back and hip pathology.  All 
necessary tests should be conducted and 
all findings reported in detail, 
including any x-rays as deemed necessary.  
The examiner should review the entire 
claims file including the submitted 
service medical records and morning 
reports prior to the examination, and the 
report of the examination should reflect 
that such a review was made.  The 
examiner is requested to proffer an 
opinion as to whether it is at least as 
likely as not that degenerative joint 
disease of the low back or degenerative 
disc disease with neuropathy was causesd 
or chronically worsened by the service-
connected left hip disability.  In this 
regard, the examiner is requested to 
opine whether the veteran has a limp 
resulting from his left hip disability, 
and whether such limp has resulted in a 
low back disability.  If the low back 
disability had another cause, the 
examiner is still requested to proffer an 
opinion, to the extent feasible, as to 
what additional portion, if any, of the 
current low back disability exists solely 
due to the service-connected left hip 
disability.

Regarding the veterans service-connected 
left hip disability, this disability must 
be considered from the point of view of 
the veteran working or seeking work; a 
full description of the effects of the 
disability on the veterans ordinary 
activity should be provided.  In that 
respect, the examiner should have the 
veteran provide an employment history.

The examiner is also requested to: (1) 
express an opinion as to whether pain 
from this service-connected disability 
could significantly limit the functional 
ability of the left hip joint during 
flare-ups or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of such disability the 
veteran exhibits any weakened movement, 
excess fatigability or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  Reasons and bases for 
all conclusions should be provided.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the foregoing has been 
completed to the extent possible, the RO 
should readjudicate the veterans claims 
applying the Allen and DeLuca decisions, 
as appropriate.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



     ______________________________     
______________________________
	     SHANE A. DURKIN			    RENÉE M. 
PELLETIER



		
	ROBERT D. PHILIPP
	Members, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


- 2 -


